Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (2012/0013721) in view Tanka (2011/0170613), and further in view of Kirley (2019/0090028).
Regarding claim 2, Nishio discloses a system, comprising: a listening device configured to calculate a delay for synchronization of audio and video (par. 24); and 
the synchronization device, including: a wireless input configured to receive an audio signal and a video signal from an audio/video source (note television in par. 18); 
a processor configured to process the audio signal and convert the audio signal into a wireless signal (s100, 104, par. 4); 
a bi-directional wireless communication link configured to receive the delay from the listening device (DD1) and to transmit the wireless signal to the listening device (s100); and 
a video output configured to transmit the video signal to a video display using the delay received from the listening device, such that the wireless signal and the video signal are synchronized for a wearer of the listening device (par. 19).
synchronized clock and a time stamp between the listening device and the synchronization device; and 
an audio output configured to transmit the audio signal to the video display using the delay to synchronize the audio signal and video signal to the video display.
Tanaka, from the similar field of endeavor, discloses the audio to video delay can be calculated by using the STC (system time clock) and PTS (presentation time stamp) (par. 32).  
Nishio teaches that the audio to video time delay (DD1) can be calculated by any conventional delay calculation (par. 24).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Tanaka into Nishio to perform the well known delay calculation as claimed.
Kirley, from the similar field endeavor, teaches that the audio to the display device should be delayed in order to avoid lip sync problem.  
Since the television (par. 18) in Nishio inherently includes an audio reproducing device, such as a speaker, the system can have lip sync problem if only the video is being delayed.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kirley into Nishio so that the lip sync problem at the display device could be avoided.
Regarding claim 3, Nishio discloses the synchronization device is an assistive listening device (ALD) (note hearing aid 10).
Regarding claim 4, Nishio discloses the video display includes a television (par. 18).

Regarding claim 6, Nishio discloses the hearing assistance device includes a hearing aid (note hearing aid 10).
Regarding claims 7-12, Nishio does not disclose the various types of hearing aid device as claimed. The examiner takes Official Notice that the various types hearing aid device as claimed are well known hearing aid devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known hearing aid devices as the hearing aid in Nishio. It would have been a matter of obvious design choice since the hearing aid can be any convention acoustic transducer. 
Regarding claim 13, Nishio discloses all the features of the instant invention as set forth in rejection to claim 2.
Regarding claim 15, Nishio discloses that transmitting the video signal to the video display such that the audio signal and the video signal are synchronized for all viewers of the video display (para. 20).

Regarding claim 17, Nishio inherently discloses the listening device in configured to decode the audio signal over a second time period (note Bluetooth wireless communication in par. 24).
Regarding claim 18, Nishio discloses the delay is calculated using the first time, the second time, and a transmission time (note par. 24).
Regarding claims 19-21, see similar rejections as set forth above.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (2012/0013721) in view Tanka (2011/0170613), further in view of Kirley (2019/0090028), and further in view of Schramm et al. (2013/0070860).
Regarding claim 14, Nishio does not disclose the IEEE 1588 network clock protocol as claimed.  Schramm, from the similar field of endeavor, teaches the use of IEEE 1588 network clock protocol (para. 0055).  By using IEEE 1588 protocol, devices located in different areas in the network can be precisely synchronized (para. 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Schramm into Nishio so that the devices in the network could be precisely synchronized.
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.   
With regard to applicant’s argument that it is the audio/video processing device 20 of Nishio that calculates the delay, no the listening device as recited, the examiner disagrees.  In paragraph 19, Nishio states that the delay information DD1 indicates a hearing aid processing time (a time required for hearing aid body 12 to perform a hearing aid process on the audio signal S100).  In other words, the delay information DD1 is calculated at the hearing aid body 12 because audio/video processing device 20 has not means to determine the processing delay of the hearing aid device 12 remotely.  Thus, the delay information DD1 is calculated locally at the hearing aid device 12, which clearly meets the delay calculate limitation of the listening device as claimed.  
	Regarding applicant’s argument that it is improper for the Office to assume that the cited portions of Kirley non-provisional application are supported by the provisional and parent applications to which it claims priority, and it is improper for the Office to push its duty onto the Applicant by requiring the Applicant to prove a negative, the examiner disagrees.  The examiner has not made any assumption as alleged because the supported feature is clearly disclosed in parent patent no. 8,505,054.  In col. 8, lines 44-46, of the patent, Kirley explicitly states that a delay is added to the audio signal when transmitted to the display devices so that both the video and audio signals can be synchronized at the display devices.  Thus, the combination of Nishio and Kirley clearly meets the claimed invention.	In view of above arguments, it is clear that applicant fails to overcome the prior art references rejections.  As a result, the rejections are maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422